Title: To Thomas Jefferson from William H. Cabell, 16 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir.
                            Richmond. Sept: 16. 1807
                        

                        I now enclose to you Major Newton’s last letter, and am with the highest respect
                  Sir yr. ob. St.
                        
                            Wm. H: Cabell
                     
                        
                    